Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 06/06/2022; and IDS filed on 04/22/2022 and 07/16/2022.
Claims 2-5, 7, 9-11, 14-17 are drawn to non-elected species.
Claims 1-21 are pending in the instant application.
Claims 2-5, 7, 9-11, 14-21 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) and specie election “alginate” in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that groups I through V as presented combine to satisfy unity of invention requirements as provided in 37 CFR l .475(b). Applicants maintain that the pending claims are sufficiently related as a single general inventive concept, as they each relate to preforming an endoscopic procedure of claim 1. Each of the groups II to V are variants of claim 1, as evidenced by their dependency on claim 1. Since claims 18-21 each incorporate the method of claim 1, they use the same mode of operation. As variants of a method, they are not intended to be "capable of use together". Applicant contends that the claims have sufficient technical relation, such that they do not warrant a species restriction. Additionally, Applicant maintains that four variants of a claim (claims 18-21) do not represent an undue search burden on the examiner.
This is not found persuasive because, as discussed in the Restriction Requirement, the different inventions have different designs, such as lifting a mucosal endoscopic versus poly removal.
The requirement is still deemed proper and is therefore made FINAL.
	Note, claims 2-5, 7, 9-11, 14-17 are drawn to non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al (A novel injectable thermo-sensitive binary hydrogels system for facilitating endoscopic submucosal dissection procedure. United European Gastroenterology Journal. 2019, Vol. 7(6) 782–789).
	Applicant claims are directed to a method for lifting submucosal or mucosal tissue comprising of: administering to the tissues an effective amount of a thermosensitive gel composition comprising of Poloxamer-407.
	ZHU teaches a method for mucosal elevation (see abstract) by injecting in the submucosa (see abstract) a composition comprised of 17% of poloxamer 407 hydrogel with another polymer, such as poloxamer 188 (see abstract). Additional disclosures include: various concentrations of poloxamer 407 and poloxamer 188 were used to find desired gelation temperature, viscosity, injection pressure, height of the mucosal elevation, etc. (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al (A novel injectable thermo-sensitive binary hydrogels system for facilitating endoscopic submucosal dissection procedure. United European Gastroenterology Journal. 2019, Vol. 7(6) 782–789) in view of RYAN et al (US 2018/0333168).
As discussed above, ZHU teaches a method for mucosal elevation (see abstract) by injecting in the submucosa (see abstract) a composition comprised of 17% of poloxamer 407 hydrogel with another polymer, such as poloxamer 188 (see abstract). Additional disclosures include: various concentrations of poloxamer 407 and poloxamer 188 were used to find desired gelation temperature, viscosity, injection pressure, height of the mucosal elevation, etc. (see abstract).
ZHU does not teach adding alginate.
RYAN teaches the prior art had known of using alginate (see [0014]) to elevate tissues (see abstract; [0005]). Additional disclosures include: delivering a first injection and a second injection, wherein the two injections can have different viscosity (see [0018]); adjusting viscosity.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate alginate. The person of ordinary skill in the art would have been motivated to make those modifications, because it would have an additive effect in adjusting the viscosity to have more control in lifting the submucosal, and reasonably would have expected success because both reference dealt with lifting tissues.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate having two different injection, such as poloxamer-407 in the first injection and poloxamer-407/alginate in the second injection with different viscosity. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because RYAN teaches the prior art had known of using two different injections for two different viscosity in lifting tissues.
The references do not specifically teach adding the ingredients in the amounts of alginate as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the desired viscosity for the desired elevated height.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618